232 Ga. 759 (1974)
208 S.E.2d 848
CHOQUETTE
v.
CHOQUETTE.
29022.
Supreme Court of Georgia.
Argued September 9, 1974.
Decided September 17, 1974.
Thomas Wm. Malone, George Woodall, for appellant.
NICHOLS, Presiding Justice.
This is an appeal from a judgment finding the appellant in contempt of court for failure to make child support payments as required by a divorce decree entered in 1971. The divorce decree in material part required the payment of such child support until such child "reaches the age of twenty-one (21) years, enters the military service, marries or becomes self-supporting." Prior to the time the contempt action was filed, the child reached age 18, completed the requirements of high school but had not yet graduated, and had worked for some four months on an hourly basis which resulted in earnings of between *760 $13 and $103 per week depending upon the number of hours worked.
The evidence of the earnings of the couple's child, under all the facts in this case, would not require a finding that such child is now self-supporting so as to relieve the former husband of further obligation to make the payments required by the divorce decree for such child's support.
The Act of 1972 (Ga. L. 1972, p. 193) which amended, among other Code sections, Code § 74-104 expressly provided in § 10 (Code Ann. § 74-104.1): "Nothing in this Act shall ... have the effect of changing the age from 21 to 18, with respect to any legal instrument or court decree in existence prior to the effective date of this Act, when said instrument refers only to the `age of majority' or words of similar import." Therefore, the contention of the appellant that this Act had the effect of relieving him from further obligation to pay child support after the child reached age eighteen is without merit.
The trial court did not err in holding the appellant in contempt of court for failing to make the child support payments as required by the divorce decree.
Judgment affirmed. All the Justices concur.